            Case 1:19-cv-01810-CL   Document 16   Filed 12/26/19   Page 1 of 4




BILLY J. WILLIAMS
United States Attorney
District of Oregon

JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division

JOHN P. TUSTIN (TX Bar No. 24056453)
Senior Attorney
EMMA HAMILTON (CA Bar No. 325360)
Trial Attorney
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3022 (Tustin)
       (202) 305-0479 (Hamilton)
Fax: (202) 305-0506
john.tustin@usdoj.gov
emma.hamilton@usdoj.gov

Attorneys for Federal Defendant

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                               MEDFORD DIVISION

 KLAMATH-SISKIYOU WILDLANDS                  Case No. 1:19-CV-01810-CL
 CENTER, OREGON WILD, et al.
          Plaintiffs,
                                             JOINT MOTION TO STAY
       v.

 UNITED STATES BUREAU OF
 LAND MANAGEMENT
          Federal Defendant,

       and

 MURPHY COMPANY
         Intervenor-Defendant.
         Case 1:19-cv-01810-CL          Document 16       Filed 12/26/19     Page 2 of 4




       The Parties have conferred and jointly move to stay this case while Federal Defendant

United States Bureau of Land Management (“BLM”) revises and seeks public comment on the

North Landscape Project Environmental Assessment (“EA”). Plaintiffs allege BLM violated the

National Environmental Policy Act and Administrative Procedure Act when it approved the

North Landscape Project, a timber harvest project in southern Oregon. See Compl., ECF No. 1,

¶¶ 1, 71. Murphy Company intervened as a defendant. Order, ECF No. 12. Plaintiffs have also

sent a 60 day notice of intent to sue to the United States Fish and Wildlife Service (“FWS”)

pursuant to the Endangered Species Act; the notice period runs January 5, 2020. Absent a stay,

Plaintiffs have indicated their intention to move to amend their Complaint to add claims against

FWS for violations of the Endangered Species Act.

       On December 17, BLM notified the parties and other members of the public that it plans

to revise the North Landscape Project EA in order to consider new information. 1 BLM

anticipates that the revised EA will be available in early spring 2020. The revised EA will be

available for a 30-day public comment period, after which BLM will consider submitted

comments and issue a revised final EA. The Parties thus move the Court to stay the case to

allow BLM to issue a revised final EA and for the Parties to confer about the litigation in light of

the revised final EA. The Parties propose to file a joint status report, including proposed

scheduling deadlines if necessary, two weeks after BLM releases the final revised EA or by

June 1, 2020, whichever is earlier.




1
  The public notification is available on BLM’s ePlanning website at
https://eplanning.blm.gov/epl-front-office/eplanning/planAndProjectSite.do?methodName=
renderDefaultPlanOrProjectSite&projectId=92695&dctmId=0b0003e880ff2ed9.



Joint Motion to Stay                                                                               1
          Case 1:19-cv-01810-CL         Document 16        Filed 12/26/19     Page 3 of 4




        “A district court has the inherent power to stay its proceedings; the power to stay

‘is incidental to the power inherent in every court to control the disposition of the causes on

its docket with economy of time and effort for itself, for counsel, and for litigants.’” Oregon

Wild v. Cummins, No. 1:15-cv-01360-CL, 2017 WL 253968, at *2 (D. Or. 2017) (quoting Landis

v. North American Co., 299 U.S. 248, 254 (1936)). Courts consider three factors in determining

the propriety of a stay: “(1) possible damages that could result from granting the stay, (2)

potential hardships that could arise from denying the stay, and (3) the stay’s expected effects on

judicial resources.” Id. (citing Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005)).

        A stay of this litigation is appropriate in light of the impending EA revision process. A

stay presents no possible damages or hardship here because the Parties jointly move to stay this

litigation until BLM releases the final revised EA. The stay is not indefinite, as the Parties will

inform the Court about the status of the litigation no later than June 1, 2020. Judicial economy

also favors a stay because the revised EA may adequately address Plaintiffs’ concerns, possibly

eliminating the need for litigation, or refine the issues before the Court.

        Thus, the Parties jointly move to stay this proceeding while BLM revises the EA. The

Parties propose to file a joint status report two weeks after BLM releases the final revised EA or

by June 1, whichever is earlier. A proposed order is attached to this joint motion for stay and

will be emailed to Chambers.



        Respectfully submitted on this 26th day of December, 2019.



 for Plaintiffs                                /s/ Susan Jane Brown (with permission)
                                               SUSAN JANE BROWN (OSB #054607)
                                               Western Environmental Law Center
                                               4107 NE Couch St.



Joint Motion to Stay                                                                                  2
         Case 1:19-cv-01810-CL   Document 16    Filed 12/26/19     Page 4 of 4




                                     Portland, OR 97232
                                     (503) 914-1323
                                     brown@westernlaw.org


 for Federal Defendant               BILLY J. WILLIAMS
                                     United States Attorney
                                     District of Oregon

                                     JEAN E. WILLIAMS
                                     Deputy Assistant Attorney General
                                     Environment and Natural Resources Division

                                     JOHN P. TUSTIN (TX Bar No. 24056453)
                                     Senior Attorney
                                     /s/ John P. Tustin
                                     EMMA HAMILTON (CA Bar No. 325360)
                                     Trial Attorney
                                     Natural Resources Section
                                     P.O. Box 7611
                                     Washington, D.C. 20044-7611
                                     Phone: (202) 305-3022 (Tustin)
                                            (202) 305-0479 (Hamilton)
                                     Fax: (202) 305-0506
                                     john.tustin@usdoj.gov
                                     emma.hamilton@usdoj.gov

 for Intervenor-Defendant            /s/ Julie A. Weis (with permission)
                                     JULIE A. WEIS, OSB No. 974320
                                     weis@hk-law.com
                                     Haglund Kelley LLP
                                     200 SW Market St., Suite 1777
                                     Portland, Oregon 97201
                                     Phone: (503) 225-0777
                                     Fax: (503) 225-1257




Joint Motion to Stay                                                              3
